Case 3:19-cv-05857-SI Document 26-3 Filed 11/18/19 Page 1 of 3




              Exhibit C
               Case 3:19-cv-05857-SI Document 26-3 Filed 11/18/19 Page 2 of 3




Glancy Prongay & Murray LLP Files Securities Class Action on Behalf
of Slack Technologies, Inc. Investors
September 19, 2019 10:03 PM Eastern Daylight Time

LOS ANGELES--(BUSINESS WIRE)--Glancy Prongay & Murray LLP (“GPM”) announces that it has filed a class action
lawsuit in the United States District Court for the Northern District of California captioned Dennee v. Slack Technologies,
Inc., et al., (Case No. 3:19-cv-05857), on behalf of persons and entities that purchased or otherwise acquired Slack
Technologies, Inc. (NYSE: WORK) (“Slack” or the “Company”) Class A common stock pursuant and/or traceable to the
Company’s registration statement and prospectus (collectively, the “Registration Statement”) for the resale of up to
118,429,640 shares of its Class A common stock whereby Slack began trading as a public company on or around June 20,
2019 (the “Offering”). Plaintiff pursues claims under Sections 11 and 15 of the Securities Act of 1933 (the “Securities Act”).


Investors are hereby notified that they have 60 days from the date of this notice to move the Court to serve as lead
plaintiff in this action.


If you are a shareholder who suffered a loss, click here to participate.


In June 2019, Slack went public through the Offering of its Class A common stock with a reference price of $26.00.

On September 4, 2019, Slack reported its second-quarter fiscal 2019 results and issued guidance for the third quarter,
expecting a wider loss than analysts predicted. The Company also stated that revenue “was negatively impacted by $8.2
million of credits related to service level disruption in the quarter.”


On this news, the Company’s share price fell $3.69, or nearly 12%, over two consecutive trading sessions to close at
$27.38 per share on September 6, 2019, thereby injuring investors.


By the commencement of this action, the Company’s stock was trading as low as $25.72 per share, a significant decline
from the $26 per share reference price for the Offering.


The complaint filed in this class action alleges that the Registration Statement was false and misleading and omitted to
state material adverse facts. Specifically, Defendants failed to disclose to investors: (1) that the Company’s Slack Platform
was susceptible to recurring service-level disruptions; (2) that such disruptions were increasingly likely to occur as the
Company scaled its services to a larger user base; (3) that the Company provides credits even if a customer was not
specifically affected by service-level disruptions; (4) that, as a result, any service-level disruptions would have a material
adverse impact on the Company’s financial results; and (5) that, as a result of the foregoing, Defendants’ positive
statements about the Company’s business, operations, and prospects, were materially misleading and/or lacked a
reasonable basis.

Follow us for updates on Twitter: twitter.com/GPM_LLP.                                                                           /
              Case
If you purchased Slack3:19-cv-05857-SI       Document
                       Class A common stock pursuant to the 26-3    Filed
                                                            Registration    11/18/19
                                                                         Statement,      Page
                                                                                    you may move3the
                                                                                                  of Court
                                                                                                     3 no later
than 60 days from the date of this notice to ask the Court to appoint you as lead plaintiff. To be a member of the Class
you need not take any action at this time; you may retain counsel of your choice or take no action and remain an absent
member of the Class. If you wish to learn more about this action, or if you have any questions concerning this
announcement or your rights or interests with respect to these matters, please contact Lesley Portnoy, Esquire, of GPM,
1925 Century Park East, Suite 2100, Los Angeles, California 90067 at 310-201-9150, Toll-Free at 888-773-9224, by email
to shareholders@glancylaw.com, or visit our website at www.glancylaw.com. If you inquire by email please include your
mailing address, telephone number and number of shares purchased.

This press release may be considered Attorney Advertising in some jurisdictions under the applicable law and ethical rules.




Contacts
Glancy Prongay and Murray LLP, Los Angeles
Lesley Portnoy, 310-201-9150 or 888-773-9224
www.glancylaw.com
shareholders@glancylaw.com


#Hashtags
  #CLASSACTION            #INVESTORS           #FRAUD



$Cashtags
  $WORK




                                                                                                                              /
